Citation Nr: 1432680	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  13-04 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a low back injury. 

2.  Entitlement to service connection for vision loss claimed as injury to the left eye from a foreign object. 

3.  Entitlement to service connection for residuals of a fracture of the left ring finger. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1973 to November 1974 with additional service in the Army National Guard from May 1975 to November 2005. 

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.   

The Veteran testified at a hearing before the undersigned Veterans Law Judge sitting in Washington. D.C. in July 2014.  A transcript of the hearing is associated with the claims file.  

The Virtual VA paperless claims processing system contains additional VA outpatient treatment records that have been considered by the RO in the most recent September 2013 supplemental statement of the case.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for residuals of a fracture of the left ring finger 
is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  There is no credible lay or medical evidence of a traumatic injury to the low back during active duty, active duty for training, or inactive duty training. 

2.  The Veteran's current mild degenerative disc disease of the lumbar spine first manifested many years after service and is not related to any aspect of his active service, active duty for training, or inactive duty for training including an episode of low back pain in April 1987.  

3.  The Veteran's current correctable distant visual acuity is refractive error, diagnosed as myopia, and there is no competent lay or medical evidence of a current residual of a 1979 right eye corneal abrasion.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back injury are not met. 38 U.S.C.A. §§ 101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.304, 3.307, 3.309 (2013). 

2.  The criteria for service connection for a loss of vision claimed as injury to the left eye from a foreign body are not met. 38 U.S.C.A. §§ 101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).   This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In February and March 2010, the RO provided notices that met the requirements.  The notices provided all five elements necessary to substantiate the claims for service connection and explained the Veteran's and VA's respective responsibilities to obtain relevant evidence.   

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's active and Reserve service treatment, post-service VA treatment, and Social Security Administration treatment and examination records have been obtained and associated with the claims file.  The RO requested records of medical treatment from several private providers identified by the Veteran but all responded that records, if any, were no longer available.  The Veteran was informed in correspondence in April 2010, in a December 2012 statement of the case, and in a September 2013 supplemental statement of the case.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when it is necessary to make a decision on a claim.  The Veteran was provided a VA examination of the low back in September 2013.  The results have been included in the claims file.  The Veteran underwent an examination of the structure of the eyes as part of a November 2011 VA physical examination for admission to a VA domiciliary.  Additional examinations of the eyes were not obtained for reasons provided below.  The Board finds that the examinations are adequate because they involved a review and summary of the history by the examiner, consideration of reports by the Veteran, and a thorough clinical examination. 

As VA has satisfied its duties to notify and assist the Veteran, the Board will proceed to review and decide the claim based on the evidence that is of record.

The Veteran served on active duty in an Army engineering unit as a carpenter.  He later served in the National Guard as a military policeman, instructor, and drill sergeant.  In VA clinical records and a Social Security Administration disability application, the Veteran reported that he worked as a security guard for 26 years until 2002 when he was disqualified for an offense.  He performed seasonal work as an assistant high school athletic coach from 2007 to 2011.  He contends that his lumbar spine disease and loss of visual acuity in the left eye are the result of injuries sustained on active duty for training or inactive duty training in the National Guard.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The term "active military, naval, or air service" includes: active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty and inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty, or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The use of continuity of symptomatology to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As the appellant established status as a veteran during his service on active duty in 1973-74, the presumption may apply if other criteria are met.  Arthritis is among those listed diseases but loss of visual acuity is not listed.  

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).




Low Back Injury 

In a February 2010 claim, the Veteran noted that he injured his lower back when he fell off the back of a truck in approximately 1983 or 1984.  In an August 2010 statement, the Veteran noted that he injured his back during "active duty time." In authorizations to obtain private medical records for treatment of the back from 1990 to 1992, the Veteran noted that a back injury occurred in 1987 and in an accident.  In a September 2013 VA examination, the Veteran reported to the examiner that he was in a "fender/bender" accident in 1989, two years after separation from Reserve service, and was successful in a civil law action.  During a July 2014 Board hearing, the Veteran testified that while on active duty for training in 1987, he fell out of his upper bunk and landed on his buttocks.  After two days, he sought treatment in an emergency room where X-rays were obtained and he was prescribed rest in quarters.   

Service treatment records for the Veteran's period of active duty consist solely of a September 1973 enlistment physical examination.  The Veteran denied a history of recurrent back pain, and the examining physician noted no spinal or musculoskeletal abnormalities.  Reserve physical examinations in June 1976, June 1981, April 1985, and March 1987 are also silent for any low back injuries or symptoms.  

A May 1987 statement of medical examination and duty status certified that the Veteran was on active duty for training from April 11 to April 25, 1987.  On April 23, 1987, the Veteran sought treatment for low back pain and for dry cough, sinus pain, and whole body aches.  A clinician noted no previous history of low back pain and no direct trauma.  The clinician diagnosed bronchitis and right sacroiliac dysfunction and prescribed ice, four days' rest, and an antibiotic medication for the bronchitis.  X-rays were obtained only for the chest and showed no infiltrates.  Two checkups in the next week showed that the backache and respiratory infection was improving, and the Veteran returned to duty.  

As noted above, records from a private physician and a private orthopedic clinic for treatment from 1990 to 1992 were reported by these providers as unavailable.  

In an April 1995 National Guard physical examination, the Veteran denied any history of recurrent back pain, and a military physician noted no spinal or musculoskeletal abnormalities.  

In May 2011, the Veteran sought to establish primary care at a VA clinic.  A staff physician noted the Veteran's report of falling from a truck while in the military in 1984 with pain "never going away" since that time despite private treatment and physical therapy.  The Veteran reported current symptoms of back pain, "locking," and tingling in the left leg.  In a physical examination for admission to a VA domiciliary in November 2011, a clinician noted continued low back pain with a full range of motion and no muscle spasms.  In January 2012, a VA occupational therapy clinic obtained a wheelchair for the Veteran's use because of back pain and to prevent falls.  

In June 2012, a private physician examined the Veteran for the Social Security Administration.  The examining physician noted the Veteran's report of low back pain for the previous five years and the need to use a wheelchair or cane for mobility.  The physician noted significant limitation in range of motion of the lumbar spine but with poor effort.  X-rays showed disc narrowing at one level that did not alone support the degree of severity requiring a wheelchair. 

In September 2013, a VA physician's assistant (PA) noted a review of the claims file and examined the Veteran.  The Veteran reported the start of back pain in the 1980s while on active duty but he could not remember a specific injury.  The PA also noted the Veteran's report of the 1989 vehicle accident as noted above.  He reported that his back now was painful all the time.  The PA noted that VA X-rays of the lumbar spine were obtained at some time in 2011 and again in September 2013 that showed mild degenerative changes consistent with aging.  During range of motion testing, the PA noted poor effort because of fear of pain but that pain was not evident during the testing.  Muscle strength was full and reflexes and sensation was normal with no radiating pain.  The PA noted an extraordinary effort to rise from a chair but normal reseating consistent with normal leg strength with no observable atrophy.  Shoe wear was even and soiled, consistent with significant outdoor walking. 

The PA diagnosed mild degenerative disc disease and concluded that the current disorder did not first manifest in April 1987 and was most likely due to aging.  The PA summarized the April 1987 military clinical reports, noting that the back pain at that time was associated with bronchitis and a forceful cough and not a traumatic injury.  The Veteran subsequently continued his military service as a drill sergeant and his civilian work as a security guard and an athletic coach.  

The Board finds that service connection for a low back injury is not warranted because the credible lay and medical evidence does not establish that the Veteran sustained a traumatic back injury during a period of active duty for training or inactive duty training.   Further, the Veteran's current mild degenerative disc disease of the lumbar spine manifested greater than one year after the April 1987 active duty for training when the episode of back pain associated with bronchitis resolved with treatment.  

The Board finds that the Veteran is competent to report his observable symptoms such as low back discomfort.  He is competent to report on the events he experienced in service but his reports are not credible because they are internally inconsistent and inconsistent with concurrent treatment records.  The Veteran reported that he injured his back falling from a truck and falling from an upper bunk but provided only vague times of occurrence insufficient to conduct further searches for military records of treatment or dates of active duty for training or inactive duty training.  He denied a traumatic injury on many occasions and did not provide any details of injury that may have occurred in the automobile accident or whether that accident occurred on ACDUTRA or INACTDUTRA.  The only relevant event during verified active duty for training was one occasion of back pain not caused by trauma but associated with a respiratory infection that resolved followed by continued military service and civilian work in physically demanding occupations such as drill sergeant.  

Further the Board finds that his reports of a continuity of low back pain and treatment are not credible.  Although he may have received private treatment in the early 1990s, no records were recovered, and the Veteran denied any recurrent pain in the 1995 National Guard physical examination.  Both SSA and VA examiners also questioned the credibility of the Veteran's reported severity of symptoms and need for a wheelchair in view of the results of imaging studies and their clinical examinations.  

The Board places greatest probative weight on the observations and conclusions of the VA PA in September 2013 who reviewed the entire claims file, considered the Veteran's lay statement and the service medical records, and found that the current mild degenerative disc disease of the lumbar spine was caused by aging and not by any trauma or the respiratory infection in April 1987.  

The weight of the credible evidence demonstrates that the Veteran's current degenerative disc disease of the lumbar spine first manifested many years after service and is not related to his active service or any incident therein.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Vision Loss in the Left Eye

In a September 1973 enlistment examination medical history questionnaire, the Veteran reported a history of eye trouble.  The examiner's comment is not entirely legible but appears to read that the Veteran's trouble was eye strain.  Distance visual acuity was measured as 20/50 on the right and 20/30 on the left.  In a June 1976 National Guard enlistment examination, visual acuity was 20/25 on the right and 20/30 on the left.  Neither examination showed any organic eye disease or residuals of an injury. 

In October 1979, the Veteran was treated at a military clinic, suggesting that he was performing active duty for training or inactive duty training.  A clinician noted the Veteran's report that he woke up with blurred vision and discomfort in the right eye.  The clinician diagnosed a small corneal abrasion and prescribed medication and an eye patch.  There was no record of immediate follow up care.  

In a June 1981 physical examination, the Veteran again denied any eye trouble. Distance visual acuity was 20/70 on the right and 20/40 on the left, correctable to 20/20 bilaterally.  Near vision required no refractive correction.  The Veteran again denied any eye trouble in an April 1985 questionnaire.  During the physical examination, distance visual acuity was measured as 20/200 on the right and 20/100 on the left, correctable to 20/20 bilaterally.  The examiner noted no organic eye abnormalities and diagnosed myopia requiring the need for corrective lenses.  Similar measurements and findings were noted in physical examinations in March 1987 and April 1995.  During the latter examination, distance visual acuity was 20/400 on the right and 20/200 on the left but still correctable to 20/20 bilaterally.  

In August 1990, the Veteran sought treatment at a military clinic for several symptoms including a burning sensation in both eyes.  On examination, the clinician noted that the eyes were normal, diagnosed dry eyes, and prescribed artificial tears. 

As noted above, the Veteran reported receiving vision treatment from three different optometrists.  In response to requests by the RO for records of treatment, one optometrist reported no record of treatment and two reported that records of treatment had been destroyed.  

In the initial examination by VA for primary care in May 2011, a clinician noted the Veteran's report of a left eye corneal abrasion in 1979.  During an examination for admission to a VA domiciliary in November 2011, a clinician performed a bilateral eye examination, noting full visual fields, sharp disc margins, clear sclera, and no arterial narrowing or arterial- venous nicking.  There was no mention of a residual corneal abrasion of either eye.  The Veteran denied photophobia, diplopia, infections, blind spots, flashing lights, cataracts, or decreased visual acuity although he did wear corrective lenses.  

During a July 2014 Board hearing, the Veteran testified that he was participating in a weekend field exercise in 1979 in a dusty environment and had gotten something in his right eye.  He stated that he sought treatment the next morning and that a clinician removed a foreign object.  He was prescribed dark glasses and an eye patch.  He stated that he had not needed eye glasses prior to this injury but that subsequently, his eye would dry up and ache or get watery and ache.  However, he further stated that when taking off his eye glasses, he had good vision on the left but blurry vision on the right.  Although the Veteran's January 2010 claim was clearly identified an injury to the left eye, the 1979 treatment record and the Veteran's testimony addressed an injury to the right eye.   

Notwithstanding the inconsistencies associated with which eye was injured, the Board finds that the Veteran is competent to report the circumstances of the episode of a corneal abrasion in 1979 and his subsequent difficulties with visual acuity, dry, and watering eyes, worse on the right than left.  His reports are credible because they are consistent with the records of treatment for a right corneal abrasion and measurements of declining distance vision acuity except that there is no record that a foreign body was removed from the eye.  The Veteran is not competent to determine the causes for his gradually declining uncorrected visual acuity as this is a complex medical matter requiring training and special optometric examination equipment. 

The Board finds that service connection for vision loss in either eye is not warranted because his declining distant vision is correctable refractive error, diagnosed as myopia, and is not a disability for the purposes of service connection.  See 38 C.F.R. § 3.303 (c).  Furthermore, the weight of credible medical evidence is that the corneal abrasion of the right eye healed because the abrasion or any residual have not been observed on many physical examinations and in a November 2011 VA examination of the eyes.  Finally, changes in visual acuity were diagnosed as myopia and not a result of foreign body damage.  Throughout the history of vision measurement before and after the right eye abrasion, acuity on the right was generally poorer than on the left.  Measurements of acuity in 1985 after the abrasion were only slightly less than in 1976, and the Veteran denied any eye trouble on multiple occasions except for one episode of bilateral dry eyes in 1990.  A more significant change in acuity was measured in 1985, but the examiner found no organic eye abnormalities and diagnosed myopia.  

The Veteran has not been provided a VA compensation and pension examination of the right eye.  However, the Veteran's eyes were examined in November 2011 with many detailed observations of eye health with no mention of a residual corneal scar or abrasion that would have been detected in the thorough examination.  There was also no report by the Veteran or observation by the examiner of a chronic dry eye disorder.  Therefore, the Board finds that the medical evidence of record does not show a current disability other than myopia.  There is no competent evidence of any current residuals of a right eye abrasion and is sufficient to decide the claim.   

The weight of the credible evidence demonstrates that the Veteran's current correctable distant visual acuity is refractive error diagnosed as myopia and that he has no residual of a previous right eye corneal abrasion.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


REMAND

Upon review of the record, the Board finds that additional development including a VA orthopedic examination is necessary to decide the claim for service connection for residuals of a fracture of the left ring finger. 

A deformation of the Veteran's left ring finger was noted by the examiner on a September 1973 enlistment physical examination.  The examiner noted that an X-ray had been obtained but that the deformity was not considered disqualifying.  In a June 1976 Reserve enlistment examination, the Veteran reported that his left ring finger was always swollen since it was broken.  The Veteran continued to report swelling of the left ring finger on several subsequent Reserve physical examinations.  

In an August 2010 statement and during his July 2014 Board hearing, the Veteran reported that he injured the same finger in October 1973 during initial training and was treated at a post hospital.  The service treatment records do not contain any medical reports of post injury treatment or a discharge physical examination.  However, the Veteran testified that his military occupation was changed from military police because he could not perform administrative work on a keyboard.  He was ultimately trained and assigned an occupation as a carpenter.  Service personnel records confirm this change of occupation.  

The Veteran reported continued swelling, deformity, and dysfunction of the left ring finger to VA primary care clinicians who noted the disorder but did not provide treatment or additional investigation.  

VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

In this case, there is medical evidence of a deformity noted at entry in service and credible testimony that he injured or aggravated the pre-existing residuals of an injury during active duty.  Although there is no record of treatment during service, the Veteran consistently reported residual dysfunction on Reserve physical examinations and to VA clinicians and his reports were accepted without comment and appropriately recorded.   The Veteran has not been provided a VA examination to establish the nature of the deformity or dysfunction and to determine whether the current deficits were caused or aggravated during initial training as described by the Veteran. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request all records of VA outpatient treatment since October 2013 and associate any records received with the paper or electronic claims files. 

2.  Schedule the Veteran for an examination of his left ring finger.  Provide access to the electronic and paper claims files to the VA examiner and request that the examiner review the file including the active duty and Reserve service records and the Veteran's lay statements in April 2010 and at the July 2014 Board hearing regarding the dates and circumstances of his left finger injuries prior to and during active duty. 

Assuming that the Veteran's description of his experiences in infantry training in October 1973 are credible, request that the examiner assess the nature of any disease, deformity, loss of function or residual of injury to the left ring finger and provide an opinion whether the deficit was caused or aggravated beyond a normal progression by the events in training as described by the Veteran.  

The examiner must set forth all examination findings and opinions with complete rationale for the conclusions reached in a printed (typewritten) report.

3.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claim for service connection for residuals of a fracture of the left ring finger.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative.  After an adequate opportunity to respond, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


